UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Earliest Event Reported: August 6, 2009 Intrepid Potash,Inc. (Exact name of registrant as specified in its charter) Delaware 001-34025 26-1501877 (State or other jurisdiction of incorporation) (Commission file number) (IRS employer identification no.) 707 17thStreet, Suite4200 Denver, Colorado 80202 (Address of principal executive offices, including zip code) (303) 296-3006 (Registrant's telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 210.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 6, 2009, Intrepid Potash,Inc. issued a press release announcing its financial results for the three months ended June 30, 2009. A copy of the press release is furnished as Exhibit99.1 to this report. On August 7, 2009, Intrepid Potash,Inc. will hold a conference call to discuss its earnings for the three months ended June 30, 2009. In accordance with General Instruction B.2 of Form8-K, the information in this Current Report on Form8-K, including Exhibit99.1, shall not be deemed to be "filed" for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits ExhibitNo. Description 99.1 Press Release of Intrepid Potash,Inc. dated August 6, 2009. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTREPID POTASH, INC. Dated:August6, 2009 By: /s/ David W. Honeyfield David W. Honeyfield Executive Vice President, Chief Financial Officer, Treasurer and Secretary 3
